DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 and 17 line 5 “the operable shelves” lacks antecedent basis and should be –the plurality of operable shelves--.
Claim 5 line 2 “each heating section” is indefinite and should be --each of the plurality of independent heating sections—.

Claim 6 line 2 “a respective temperature sensor” it is unclear whether or not this is a different temperature sensor from the sensor previously recited, or if it is one of the previously mentioned at least one sensors. This limitation has been examined as best understood, and has been interpreted as indicating that the recited respective temperature sensors are from the at least one sensor mentioned prior.
Claim 7 “each independent heating section” is indefinite and should be --each of the plurality of independent heating sections—. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 1992435 A) to Labadie in view of (US 6810833 B2) to Bonner.
In regards to claim 1, Labadie teaches a climate controlled display cabinet comprising: a frame (Labadie; D, 3, 6, 20, 4); a stationary shelf (Labadie; either uppermost shelf C or lowermost shelf A can be held stationary while the other shelves are pivoted away) (Labadie; each shelf A B and C all coupled to the frame of D, 3, 6, 20, 4); a plurality of operable shelves (Labadie; shelves not held stationary B and either of A or C) coupled to at least one of the frame and the stationary shelf (Labadie; each shelf A B and C all coupled to the frame of D, 3, 6, 20, 4 as well as coupled to each other), wherein the operable shelves are moveable between open and closed positions (Labadie; see open position FIG 2, closed position FIG 1).
Labadie fails to teach a heat source in thermal communication with the stationary shelf and the plurality of operable shelves; and at least one temperature sensor for monitoring a temperature of an area proximate the stationary shelf and the plurality of operable shelves.
Bonner teaches a heat source (Bonner; heating pads 162a-l in FIG 3 and 206 in FIG 13) in thermal communication with the stationary shelf and the plurality of operable shelves (Bonner; see FIG 3 where the heating pad is positioned between the bottom wall 122 of the tank and the wire mesh 84); and at least one temperature sensor (Bonner; Col 13 lines 25-30, or temperature sensor 226) for monitoring a temperature of an area proximate the stationary shelf and the plurality of operable shelves (Bonner; the sensor measures the temperatures of the tanks, proximate the shelves on which they rest).
Labadie and Bonner are analogous art from similar fields of endeavor i.e. display shelving and cabinetry. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Labadie such that it has a heating system as taught by Bonner. This modification is advantageous because it provides a warming resource for any carried or displayed contents, such as small reptiles, eggs, insects, food, etc., which enhances the viability and variety of the contents able to be displayed. 

In regards to claim 8, Labadie as modified by Bonner teach the climate controlled display cabinet of claim 1, Labadie fails to teach it further comprising: a lighting structure that is operably coupled to the frame.
Bonner teaches a lighting structure (Bonner; fluorescent lamp 112a-c) operably coupled to the frame (Bonner; coupled to frame 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Labadie as modified by Bonner to further include a light, as further taught by Bonner. Fluorescent lamps can be advantageous to illuminate carried products for display and allowing viewers to easily see details of the contents or see objects in otherwise low environmental lighting.

In regards to claim 10, Labadie as modified by Bonner teaches the climate controlled display cabinet of claim 1, wherein the heat source is an electrically resistive heat tape (Bonner; the pads may be heat tape, see Claim 3) that is disposed on the stationary shelf and each operable shelf of the plurality of operable shelves (Bonner; each heating element disposed on the shelves in order to correspond with individual heat sections).

In regards to claim 11, Labadie as modified by Bonner teach the climate controlled display cabinet of claim 1, but Labadie fails to teach it further comprising: a plurality of display bins that are selectively positioned on the stationary shelf and each operable shelf of the plurality of operable shelves, respectively, wherein each bin of the plurality of display bins is in thermal communication with the heat source.
Bonner teaches a plurality of display bins (Bonner; compartments 26a-l) that are selectively positioned on the stationary shelf (Bonner; see FIGs 1 and 2) and each operable shelf of the plurality of operable shelves, respectively (Bonner; positioned on all shelves), wherein each bin of the plurality of display bins is in thermal communication with the heat source (Bonner; see FIG 3 where the floor of each is in thermal communication with the heat pad, such as 162c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add bins to the shelves of Labadie as taught by Bonner. Bins are advantageous for splitting up a space, and would provide greater organization of the compartments for different types of items to be displayed.

In regards to claim 12, Labadie as modified by Bonner teach the climate controlled display cabinet of claim 1, Labadie fails to teach wherein the frame includes a portable power source that is in communication with the controller, heat source and the at least one temperature sensor.
Bonner teaches wherein the frame includes a portable power source (Bonner; backup battery 240) that is in communication with the controller, heat source and the at least one temperature sensor (Bonner; see FIG 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Labadie as modified by Bonner to have a portable power source such as a battery like the one taught by Bonner. Batteries are advantageous because they allow a user to continue running the electronics while the device is in transportation, and when no wall outlet is easily accessible.

In regards to claim 13, Labadie teaches a climate controlled display cabinet for displaying living animals, the climate controlled display cabinet comprising: a frame (Labadie; D, 3, 6, 20, 4) having a stationary display portion (Labadie; either uppermost shelf C or lowermost shelf A can be held stationary while the other shelves are pivoted away); a plurality of operable display portions that are coupled to the frame (Labadie; shelves not held stationary B and either of A or C all coupled to the frame of D, 3, 6, 20, 4 as well as coupled to each other), wherein the plurality of operable display portions are moveable between open and closed positions (Labadie; see open position FIG 2, closed position FIG 1), the closed position defined by the stationary display portion and the plurality of operable display portions enclosed within the frame (Labadie; see FIG 1), the open position defined by the stationary display portion and the plurality of operable display portions being accessible (Labadie; see FIG 2); 
Labadie fails to teach a heat source in thermal communication with the stationary display portion and the plurality of operable display portions; a plurality of temperature sensors coupled to the stationary display portion and the plurality of operable display portions, respectively; and a controller in communication with the plurality of temperature sensors and the heat source, wherein the controller communicates respective signals from each temperature sensor of the plurality of temperature sensors.
Bonner teaches a heat source (Bonner; heating pads 162a-l in FIG 3 and 206 in FIG 13) in thermal communication with the stationary display portion and the plurality of operable display portions (Bonner; see FIG 3 where the heating pad is positioned between the bottom wall 122 of the tank and the wire mesh 84); a plurality of temperature sensors (Bonner; Col 13 lines 25-30, or temperature sensor 226), (Bonner; Col 8 lines 33-35 where each habitat/tank has its own sensors) coupled to the stationary display portion and the plurality of operable display portions, respectively (Bonner; teaches the sensors coupled to all the shelves); and a controller (Bonner; control unit 202, control panel 203, CPU 210, main PCB 208, control unit 40) in communication with the plurality of temperature sensors and the heat source, wherein the controller communicates respective signals from each temperature sensor of the plurality of temperature sensors (Bonner; see FIG 12, 13).
Labadie and Bonner are analogous art from similar fields of endeavor i.e. display shelving and cabinetry. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Labadie such that it has a heating system as taught by Bonner. This modification is advantageous because it provides a warming resource for any carried or displayed contents, such as small reptiles, eggs, insects, etc., which enhances the viability and variety of the contents able to be displayed. 

In regards to claim 14, Labadie as modified by Bonner teach the climate controlled display cabinet of claim 13, wherein the respective signals are communicated in each of the open and closed positions (Bonner; the controls are in communication with the sensors and the heating elements even when the shelves are opened, see Claim 1), and wherein the controller is configured to adjust an electrical current that is delivered to the heat source in each of the open and closed positions (Bonner; Col 9 lines 20-29, where the heat lamp switches are connected to control the desired temperature of the pads, and Col 10 lines 1-12 where the pads act as resistors and where changing the electrical current through the resistors changes the heat).

In regards to claim 15, Labadie and Bonner teach the climate controlled display cabinet of claim 13, wherein the heat source (Bonner; heating pads 162a-l in FIG 3 and 206 in FIG 13) is an electrically resistive heat tape (Bonner; the pads may be heat tape, see Claim 3) that is adhered to the stationary display portion and the plurality of operable display portions, respectively (Bonner; each heating element stuck on the shelves in order to correspond with individual heat sections).

In regards to claim 16, Labadie as modified by Bonner teach the climate controlled display cabinet of claim 13, but Labadie fails to teach it further comprising: a plurality of display bins that are selectively positioned on the stationary display portion and the plurality of operable display portions, respectively, wherein each bin of the plurality of display bins is in thermal communication with the heat source.
Bonner teaches a plurality of display bins (Bonner; compartments 26a-l) that are selectively positioned on the stationary display portion and the plurality of operable display portions (Bonner; see FIGs 1 and 2), respectively, wherein each bin of the plurality of display bins is in thermal communication with the heat source (Bonner; see FIG 3 where the floor of each is in thermal communication with the heat pad, such as 162c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add bins to the shelves of Labadie as taught by Bonner. Bins are advantageous for splitting up a space, and would provide greater organization of the compartments for different types of items to be displayed.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 1992435 A) to Labadie as modified by (US 6810833 B2) to Bonner as applied to claim 1 above, in further view of (US 5794567 A) to Izhak.
In regards to claim 2, Labadie as modified by Bonner teach the climate controlled display cabinet of claim 1, but fail to explicitly teach further comprising: a thermostat coupled to the frame and in communication with the heat source and the at least one temperature sensor.
Itzhak teaches a thermostat (Itzhak; 70, see FIG 3) coupled to the frame (Itzhak; wall of cage 10) and in communication with the heat source (Itzhak; in communication to control box 74 and heated rock 60) and the at least one temperature sensor (Of Bonner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Labadie as modified by Bonner to include a thermostat as taught by Itzhak. The thermostat, which could use the readings from Bonner’s sensors and control system, could automatically adjust the temperature as necessary to prevent overheating or underheating when ambient temperature fluctuates.

In regards to claim 3, Labadie as modified by Bonner and Itzhak teach the climate controlled display cabinet of claim 2, further comprising: a controller (Bonner; control unit 202, control panel 203, CPU 210, main PCB 208, control unit 40) in communication with the thermostat and the heat source (Bonner and Itzhak, where the thermostat of Itzhak would be part of the control system of Bonner (FIG 13) such that it can utilize the sensors and be in connection with the heating elements to adjust them automatically).

In regards to claim 4, Labadie as modified by Bonner and Itzhak teach the climate controlled display cabinet of claim 3, wherein the controller (Bonner; control unit 202, control panel 203, CPU 210, main PCB 208, control unit 40) communicates with the at least one temperature sensor in each of the open and closed positions (Bonner; the controls are in communication with the sensors and the heating elements even when the shelves are opened, see Claim 1), and wherein the controller is configured to adjust an electrical current that is delivered to the heat source (Bonner; Col 9 lines 20-29, where the heat lamp switches are connected to control the desired temperature of the pads, and Col 10 lines 1-12 where the pads act as resistors and where changing the electrical current through the resistors changes the heat).

In regards to claim 5, Labadie as modified by Bonner and Itzhak teach the climate controlled display cabinet of claim 3, wherein the heat source (Bonner; heating pads 162a-l in FIG 3 and 206 in FIG 13) is divided into a plurality of independent heating sections (Bonner; see individual heating pads in FIG 12), wherein each heating section corresponds to a respective display area of the stationary shelf (Bonner; each pad corresponding to a different tank section) and the plurality of operable shelves (Bonner; each group of pads pertaining to a different shelf).

In regards to claim 6, Labadie as modified by Bonner and Itzhak teach the climate controlled display cabinet of claim 5, wherein each heating section of the plurality of independent heating sections includes a respective temperature sensor (Bonner; Col 8 lines 33-35 where each habitat/tank has its own sensors).

In regards to claim 7, Labadie as modified by Bonner and Itzhak teach the climate controlled display cabinet of claim 6, wherein the controller is configured to provide independent temperature control for each independent heating section (Bonner; Col 14 lines 66 – Col 15 line 3, where the temperature for each internal tank is maintained individually, see Claim 12).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 1992435 A) to Labadie as modified by (US 6810833 B2) to Bonner and (US 5794567 A) to Bonner as applied to claim 8 above, in further view of (US 20100265697 A1) to Fredricks.
In regards to claim 9, Labadie as modified by Bonner teach the climate controlled display cabinet of claim 8, but fail to teach wherein the lighting structure is a stanchion that is vertically operable relative to the frame and includes a plurality of lighting elements.
Fredricks teaches wherein the lighting structure is a stanchion (Fredricks; vertical portion 13) that is vertically operable relative to the frame (Fredricks; utilizing latching mechanism 28) and includes a plurality of lighting elements (Fredricks; LEDs or other such lights 25, see FIG 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Labadie as modified by Bonner such that a lighting device on the frame of Labadie has a stanchion and can move up and down with a plurality of lighting elements such as taught by Fredricks. This lighting system is advantageous because when not in use, it can be collapsed using the stanchion or extended however high a user desires to obtain the right amount of light for display.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 1992435 A) to Labadie in view of (US 6810833 B2) to Bonner and (US 5794567 A) to Izhak.
In regards to claim 17, Labadie teaches a climate controlled display cabinet comprising: a frame (Labadie; D, 3, 6, 20, 4); a stationary shelf coupled to the frame (Labadie; either uppermost shelf C or lowermost shelf A can be held stationary while the other shelves are pivoted away); a plurality of operable shelves coupled to at least one of the frame and the stationary shelf (Labadie; shelves not held stationary B and either of A or C all coupled to the frame of D, 3, 6, 20, 4 as well as coupled to each other), wherein the operable shelves are moveable between open and closed positions (Labadie; see open position FIG 2, closed position FIG 1); 
Labadie fails to teach a heat source in thermal communication with the stationary shelf and the plurality of operable shelves, wherein each of the stationary shelf and the plurality of operable shelves includes a heating section of the heat source in the form of electrically resistive tape; at least one temperature sensor coupled to each of the heating sections, wherein the at least one temperature sensor monitors a temperature of an area proximate a respective heating section of the heating sections; a thermostat coupled to the frame and in communication with the heat source and the at least one temperature sensor; and a controller in communication with the thermostat and the heat source, wherein the controller operates the heating sections in each of the open and closed positions of the plurality of operable shelves.
Bonner teaches a heat source (Bonner; heating pads 162a-l in FIG 3 and 206 in FIG 13) in thermal communication with the stationary shelf and the plurality of operable shelves (Bonner; see FIG 3 where the heating pad is positioned between the bottom wall 122 of the tank and the wire mesh 84), wherein each of the stationary shelf and the plurality of operable shelves includes a heating section of the heat source in the form of electrically resistive tape (Bonner; heating pads 162a-l in FIG 3 and 206 in FIG 13) (Bonner; the pads may be heat tape, see Claim 3); at least one temperature sensor coupled to each of the heating sections (Bonner; Col 13 lines 25-30, or temperature sensor 226), (Bonner; Col 8 lines 33-35 where each habitat/tank has its own sensors), wherein the at least one temperature sensor monitors a temperature of an area proximate a respective heating section of the heating sections (Bonner; the sensor measures the temperatures of the tanks, proximate the shelves on which they rest); and a controller (Bonner; control unit 202, control panel 203, CPU 210, main PCB 208, control unit 40) in communication with the heat source (Bonner; see FIG 12, 13), wherein the controller operates the heating sections in each of the open and closed positions of the plurality of operable shelves (Bonner; the controls are in communication with the sensors and the heating elements even when the shelves are opened, see Claim 1).
Labadie and Bonner are analogous art from similar fields of endeavor i.e. display shelving and cabinetry. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Labadie such that it has a heating system as taught by Bonner. This modification is advantageous because it provides a warming resource for any carried or displayed contents, such as small reptiles, eggs, insects, etc., which enhances the viability and variety of the contents able to be displayed. 
	Labadie as modified by Bonner fail to explicitly teach a thermostat coupled to the frame and in communication with the heat source and the at least one temperature sensor; the controller in communication with the thermostat.
	Itzhak teaches a thermostat (Itzhak; 70, see FIG 3) coupled to the frame (Itzhak; wall of cage 10) and in communication with the heat source (Itzhak; in communication to control box 74 and heated rock 60) and the at least one temperature sensor (Of Bonner); the controller in communication with the thermostat (Where when modified, the thermostat would be in connection with the controller taught by Bonner). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Labadie as modified by Bonner to include a thermostat as taught by Itzhak. The thermostat, which could use the readings from Bonner’s sensors and control system, could automatically adjust the temperature as necessary to prevent overheating or underheating when ambient temperature fluctuates.

In regards to claim 18, Labadie as modified by Bonner and Izhak teach the climate controlled display cabinet of claim 17, wherein the controller (Bonner; control unit 202, control panel 203, CPU 210, main PCB 208, control unit 40) communicates a signal from the at least one temperature sensor in each of the open and closed positions (Bonner; the controls are in communication with the sensors and the heating elements even when the shelves are opened, see Claim 1), and wherein the controller is configured to adjust an electrical current that is delivered to the heat source (Bonner; Col 9 lines 20-29, where the heat lamp switches are connected to control the desired temperature of the pads, and Col 10 lines 1-12 where the pads act as resistors and where changing the electrical current through the resistors changes the heat).

In regards to claim 19, Labadie as modified by Bonner and Izhak teach the climate controlled display cabinet of claim 17, Labadie fails to teach it further comprising: a plurality of display bins that are selectively positioned on the stationary shelf and each operable shelf of the plurality of operable shelves, respectively, wherein each bin of the plurality of display bins is in thermal communication with the heat source.
Bonner teaches a plurality of display bins (Bonner; compartments 26a-l) that are selectively positioned on the stationary shelf (Bonner; see FIGs 1 and 2) and each operable shelf of the plurality of operable shelves, respectively (Bonner; positioned on all shelves), wherein each bin of the plurality of display bins is in thermal communication with the heat source (Bonner; see FIG 3 where the floor of each is in thermal communication with the heat pad, such as 162c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add bins to the shelves of Labadie as taught by Bonner. Bins are advantageous for splitting up a space, and would provide greater organization of the compartments for different types of items to be displayed.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 1992435 A) to Labadie as modified by (US 6810833 B2) to Bonner and (US 5794567 A) to Izhak as applied to claim 17 above, in further view of (US 20100265697 A1) to Fredricks.
In regards to claim 20, Labadie as modified by Bonner and Izhak teach the climate controlled display cabinet of claim 17, but Labadie fails to teach it further comprising: a lighting structure that is operably coupled to the frame, wherein the lighting structure is a stanchion that is vertically operable relative to the frame and includes a plurality of lighting elements.
Bonner teaches a lighting structure (Bonner; fluorescent lamp 112a-c) operably coupled to the frame (Bonner; coupled to frame 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Labadie as modified by Bonner and Izhak  to further include a light, as further taught by Bonner. Fluorescent lamps can be advantageous to illuminate carried products for display and allowing viewers to easily see details of the contents or see objects in otherwise low environmental lighting.
Labadie as modified by Bonner and Izhak fail to teach wherein the lighting structure is a stanchion that is vertically operable relative to the frame and includes a plurality of lighting elements.
Fredricks teaches wherein the lighting structure is a stanchion (Fredricks; vertical portion 13) that is vertically operable relative to the frame (Fredricks; utilizing latching mechanism 28) and includes a plurality of lighting elements (Fredricks; LEDs or other such lights 25, see FIG 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Labadie as modified by Bonner and Izhak such that a lighting device on the frame of Labadie has a stanchion and can move up and down with a plurality of lighting elements such as taught by Fredricks. This lighting system is advantageous because when not in use, it can be collapsed using the stanchion or extended however high a user desires to obtain the right amount of light for display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170208940 A1 to Boudreault teaches a cabinet for storing food items which individually warms different compartments of the system.
US 20120085293 A1 to Owens teaches a reptile display case which heats shelves using heating tape.
US 3318648 A to Schonenbach teaches a display case which has a stationary shelf connected to a frame which extends from an opened to closed position.
US 1238074 A to Labadie teaches a display case with a stationary shelf connected to a frame which extends from an opened to a closed position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647